DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 12, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 2, it is unclear how the phrase wherein the core/shell block copolymer composition comprises a core/shell block copolymer is further limiting.  Is there an interpretation of the phrase core/shell block copolymer composition that would not comprise a core/shell block copolymer?  If so, then what are the limitations of Claim 1?  If not, then Claim 2 is not further limiting.  
In regards to Claims 6, 12, and 18, it is unclear how the core/shell block copolymer can be 100 weight percent of the composition when the nanoparticles are claimed as present to at least 0.5 weight percent.  This would be greater than 100 percent.  
In regards to Claims 19 and 20, the phrase The elevator system of claim 13 is unclear.  Claim 13 is a belt.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 12, 14, 15, and 20 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Allwardt et al (20100133046) in view of Herrmann-Schonherr et al (5863986).
Allwardt teaches a tension member for an elevator system (Title) comprises a rope (Figure 2P) formed from a plurality of steel fibers extending along the length of the tension member (Paragraph 603), wherein a coating at least partially encapsulates the rope (Detail 13p).  While Allwardt essentially teaches the invention as detailed, it fails to specifically teach the coating comprises a core/shell block copolymer composition.  Herrmann-Schonherr, however, teaches that such a composition is well known (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a core/shell block copolymer composition to coat the rope of Allwardt, so as to improve the impact resistance while providing high flexural strength and elongation at break (Herrmann-Schonherr; Column 1, lines 7-11).  The ordinarily skilled artisan would have appreciated the benefits and understood to coat the rope as detailed.

In regards to Claim 8, Allwardt shows in Figure 2P that the coating completely
encapsulates the rope.
Allwardt also teaches belt (Figure 2Δ) for an elevator system (Title) comprises a plurality of tension members (14δ) arranged along a belt width and extending longitudinally along a length of the belt and a jacket (13δ) at least partially enclosing the plurality of tension members, wherein the tension member comprises a rope (Figure 2P) formed from a plurality of steel fibers (Paragraph 603) extending along the length of the tension member and a coating at least partially encapsulating the rope (Detail 13p).  While Allwardt essentially teaches the invention as detailed, it fails to specifically teach the coating comprises a core/shell block copolymer composition.  Herrmann-Schonherr, however, teaches that such a composition is well known (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a core/shell block copolymer composition to coat the rope of Allwardt, so as to improve the impact resistance while providing high flexural strength and elongation at break (Herrmann-Schonherr; Column 1, lines 7-11).  The ordinarily skilled artisan would have appreciated the benefits and understood to coat the rope as detailed.
In regards to Claim 10, the core/shell block copolymer composition would have to comprise a core/shell block copolymer, or it could not accurately be referred to as a core/shell block copolymer composition.  In regards to the nanoparticles, they are not necessary.

In regards to Claim 14, Allwardt shows in Figure 2P that the coating completely
encapsulates the rope.
Allwardt also teaches an elevator system (Figure 1) comprising a hoistway (Detail 12), an elevator car (Detail 10) located in the hoistway and movable therein, and a belt (Detail 20; Figure 2Δ) operably connected to the elevator car to suspend and/or drive the elevator car along the hoistway, wherein the belt includes a plurality of tension members (14δ) arranged along a belt width and extending longitudinally along a length of the belt, and a jacket (13δ) at least partially enclosing the plurality of tension members and the tension members comprise a rope (Figure 2P) formed from a plurality of steel fibers (Paragraph 603) extending along the length of the tension member and a coating at least partially encapsulates the rope (Detail 13p).  While Allwardt essentially teaches the invention as detailed, it fails to specifically teach the coating comprises a core/shell block copolymer composition.  Herrmann-Schonherr, however, teaches that such a composition is well known (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a core/shell block copolymer composition to coat the rope of Allwardt, so as to improve the impact resistance while providing high flexural strength and elongation at break (Herrmann-Schonherr; Column 1, lines 7-11).  The ordinarily skilled artisan would have appreciated the benefits and understood to coat the rope as detailed.
In regards to Claim 20, Allwardt shows in Figure 2P that the coating completely
encapsulates the rope.
Claims 3-6, 11, and 16-18 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Allwardt et al (20100133046) in view of Herrmann-Schonherr et al (5863986) as applied to claims 1, 10, and 15 above, and further in view of Eitan et al (20190153121).
While the combination of Allwardt in view of Herrmann-Schonherr essentially teaches the invention as detailed above, it fails to specifically teach the inclusion of nanoparticles and a cross linking agent, All of which Eitan teaches as well known in the copolymer art (Paragraph 16 teaches nanoparticle fillers; Paragraph 187 teaches the use of silane).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the use of nanoparticles and cross linking agents, so as to improve durability and better cross-link.  As best understood, the percentages of these components used would obviously be below 20 weight percent so as not to be detrimental to the integrity of the coating itself.
Claims 7, 13, and 19 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Allwardt et al (20100133046) in view of Herrmann-Schonherr et al (5863986) as applied to claims 1, 9, and 13 above, and further in view of Zhao (20190144243).
While the combination of Allwardt in view of Herrmann-Schonherr essentially teaches the invention as detailed above, it fails to specifically teach the thickness of the coating.  Zhao, however, teaches that similar coatings have a thickness of 0.005 to 1 mm (Figure 2 shows rope 16; Paragraph 35 provides cross-sectional thicknesses which would result in a coating thickness in the range as claimed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coating in the thickness range 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Miyamoto et al (6395829) Abstract, Laughner (5273706) Specification, and Rolland et al (20160136889) Paragraph 97 teach materials at least similar to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732